Citation Nr: 0106922	
Decision Date: 03/08/01    Archive Date: 03/16/01

DOCKET NO.  94-07 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania

THE ISSUES

1.  Whether the incompetent veteran with no dependents was 
eligible for the payment of compensation benefits as of 
January 1, 1960.

2.  Whether the veteran was entitled to the payment of 
compensation benefits between January 1, 1960 and July 31, 
1989.


REPRESENTATION

Appellant represented by:	Keith D. Snyder, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel

INTRODUCTION

The veteran served on active duty from January 1949 to 
January 1950, and on active duty for training from June 16 to 
June 30, 1951.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 1993 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.  A personal hearing was held before the 
undersigned Member of the Board in November 1996 in 
Washington, D.C.

The appeal was last before the Board in December 1997, at 
which time it was remanded for further development.  In 
conjunction with that development, entitlement to special 
monthly compensation for aid and attendance, which issue was 
before the Board in December 1997, was granted in a rating 
decision entered in December 1997.  Thus, such issue is no 
longer before the Board.  In May 1999, the file was returned 
to the Board incident to the Board's acquisition of a legal 
opinion bearing on the first issue stated on the title page.   

The first issue listed on the title page will be addressed in 
the decision below.  The second issue listed on the title 
page will be addressed in a remand appearing at the end of 
the decision. 

FINDINGS OF FACT

1.  The RO was not authorized to impute VA disability 
compensation in an amount of $1,605.00, paid the veteran in 
1993, to his estate as of 1959.

2.  The termination of payment of compensation benefits to 
the veteran, as of January 1, 1960, the same being predicated 
on the unauthorized imputation of VA disability compensation 
as income, was not authorized.


CONCLUSION OF LAW

Eligibility of the incompetent veteran for the payment of 
compensation benefits, as of January 1, 1960, is established.  
38 U.S.C.A. § 5503(b)(1)(A) (West 1991); 38 C.F.R. § 3.557 
(2000); VAOPGCPREC 1-2001 (January 4, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a decision dated in December 1992, the Board determined 
that a December 1959 rating denial of service connection for 
schizophrenia was clearly and unmistakably erroneous and that 
service connection for schizophrenia was in order.  The Board 
decision was effectuated in a rating decision entered in 
February 1993, at which time a 100 percent rating for 
schizophrenia, effective from May 27, 1959, was awarded (the 
veteran has been deemed incompetent by VA since February 11, 
1958).  In October 1993, the RO informed the appellant that 
the evidence of record indicated that the veteran had been 
hospitalized at government expense from January 1952 to July 
1989.  The appellant was further informed that a payment of 
$1,605.00 (apparently for the period May 27, 1959 to January 
1, 1960) had been made to the veteran and that such payment 
"made the veteran's estate", apparently as of January 1, 
1960, "over $1,500.00."  The appellant was further advised 
that payment of benefits was stopped, effective January 1, 
1960.  The RO further indicated that payment had been 
resumed, effective August 1, 1989, such date being the first 
day of the month following the veteran's release from a VA 
medical facility.  The RO also indicated, with reference to 
the discontinuation of payment after January 1, 1960, that 
payment could be "resume[d]" in the event the veteran's 
estate dropped "to $500.00 or less", and that no evidence had 
been received to warrant resumption of the payment of 
compensation benefits prior to August 1989.  The appellant 
disagreed with the suspension of payment as of January 1, 
1960, asserting that the veteran essentially had no estate 
prior to the implementation of the December 1992 Board 
decision.

In accordance with the pertinent promulgation of 38 U.S.C.A. 
§ 5503(b)(1)(A) and 38 C.F.R. § 3.557, in what is commonly 
referred to as "the $1,500 rule", in any case where a veteran 
having neither spouse nor child is being furnished hospital 
treatment or institutional or domiciliary care without charge 
or otherwise by the United States, or any political 
subdivision thereof, is rated by VA as being incompetent, and 
the veteran's estate, from any source equals or exceeds 
$1,500, further payments of compensation shall not be made 
until the estate is reduced to $500.  

The appellant asserts that the veteran did not begin 
receiving Social Security benefits until the 1970's and that 
he essentially had no estate until he was awarded 
compensation by VA in conjunction with the December 1992 
Board decision.  Incident to that adjudication, he indicates 
that the veteran, in 1993, received a payment in the amount 
of $1,605.00, effective May 27, 1959.  Because such amount 
exceeded the threshold of "the $1,500 rule", the payment of 
compensation benefits was terminated as of January 1, 1960.  
Such termination was occasioned by VA's having retroactively 
imputed the $1,605.00 to the veteran's estate as of 1959.  
The appellant avers, however, that VA was not authorized to 
so impute such compensation payment to the veteran's estate 
as of such time, inasmuch as the veteran was not in actual 
receipt of the funds at that time.  Therefore, the veteran 
must be deemed to qualify for the payment of compensation 
benefits between January 2, 1960 and July 31, 1989.  
Consistent with the appellant's contentions, the record 
contains documentation from the Social Security 
Administration (SSA), dated in March 1998, which reflects 
that the veteran was initially awarded SSA benefits in 1971.  
In addition, the record elsewhere reflects documentation 
confirming that the veteran was cared for at government 
expense at all pertinent times.  

The Board has taken pains to set forth the appellant's 
contentions with precision and particularity.  In essence, 
given the factual context of this appeal, the outcome thereof 
turns on the proper interpretation to be accorded the 
legislation set forth above.  In the latter connection, the 
Board, in 1999, requested that a VA General Counsel opinion 
be rendered in response to the issue of whether a retroactive 
award of compensation resulting from a finding of clear and 
unmistakable error might "be retroactively attributed to the 
estate of a veteran for purposes of determining" if the 
above-cited provisions of 38 U.S.C.A. § 5503 and 38 C.F.R. 
§ 3.557 preclude "payment of compensation to the veteran for 
a prior period during which the veteran was hospitalized at 
government expense?"  The resultant opinion, VAOPGCPREC 1-
2001, was issued on January 4, 2001.  Principally because the 
above-cited legislation was deemed to focus "on the actual 
situation of the veteran at the time in question and [did] 
not provide for consideration of later acquired assets 
(italics added) which could be attributed to a prior period 
on a theoretical or hypothetical basis", it was held, in 
pertinent part, that "[a] retroactive award of compensation 
based on a finding of clear and unmistakable error in a prior 
decision denying service connection should not be 
retroactively attributed to the estate of the veteran for 
purposes of determining whether [38 U.S.C.A. § 5503(b)(1)(A) 
and 38 C.F.R.  § 3.557(b)] bar payment of compensation for 
the period subsequent to the effective date of the award of 
service connection and prior to the date of the veteran's 
release from a government facility."  VAOPGCPREC 1-2001.  

In view of the above-quoted holding in VAOPGCPREC 1-2001, it 
is clear that the RO was not authorized to impute the 
$1,605.00 paid the veteran in 1993 to his estate as of 1959.  
Owing to such unauthorized imputation, then, it necessarily 
follows that the veteran, as of January 1, 1960, was in fact 
eligible for the payment of compensation benefits.  
Accordingly, the eligibility of the incompetent veteran for 
the payment of compensation benefits, as of January 1, 1960, 
is established.


ORDER

Eligibility of the incompetent veteran for the payment of 
compensation benefits, as of January 1, 1960, is established.  
The appeal, to such extent, is granted.


REMAND

Having determined hereinabove that the veteran was eligible 
for the payment of compensation benefits, as of January 1, 
1960, with respect to the matter of whether the veteran was 
entitled to the actual payment of compensation benefits 
between January 1, 1960 and July 31, 1989 (the second issue 
listed on the title page), the Board is of the opinion that 
additional pertinent development is in order.  In this 
regard, the Board observes that, in accordance with 38 C.F.R. 
§ 13.109 (2000), funds to specifically include "accumulated 
social security" are to be considered in determining the 
value of a veteran's estate, relative to payment of 
compensation under 38 U.S.C.A. § 5503(b)(1)(A).  A March 1998 
document from a regional office of the Social Security 
Administration (SSA) reflects what is apparently an 
unofficial compilation of the actual amounts of SSA benefits 
which the veteran had received between June 1971 and December 
1989.  In addition, the file contains a copy of a periodic 
accounting, prepared by the appellant, which was filed with a 
county court and which reflects that, as of December 1988, 
the veteran had an estate in excess of $11,000.  Inasmuch as 
the foregoing is of potential bearing on the matter of 
whether the veteran was entitled to the actual payment of 
compensation benefits between January 1, 1960 and July 31, 
1989 (or for any duration therein), the Board is of the 
opinion that pertinent development, as specified in greater 
detail below, should be accomplished before any further 
appellate action (if necessary) ensues.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should appropriately contact 
the SSA for the purpose of obtaining an 
official compilation of all amounts of 
SSA benefits paid the veteran, on an 
annual basis, from the time of his 
initial entitlement.

2.  The RO should request the appellant 
to submit copies of all periodic 
accountings (whether or not prepared by 
the appellant) of the veteran's estate 
which were prepared for judicial filing 
for the years 1960 through 1989, 
inclusive.

3.  Then, after undertaking any 
development deemed necessary in addition 
to that specified above, the RO should 
readjudicate the second issue listed on 
the title page. 

4.  If the remaining benefit sought on 
appeal (or for any aspect/duration 
thereof) remains denied, the appellant and 
his representative should be provided with 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim, 
to include a summary of the evidence and 
applicable law and pertinent regulations.  
An appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

 

